The opinion of the court was delivered by
Watkins, J.
This is a petitory action in ordinary form, instituted by certain persons alleging themselves to be the heirs of Euphrosine Boisdoré, widow of Francois Grevemberg, deceased, for the recovery of a tract of land situated in the parish of St. Landry, quoad that portion held by him at date suit was filed, and for the avails of such portion thereof as had been theretofore sold by him.
The plaintiffs’ claim of title may be stated in this wise, viz.:
That Euphrosine Boisdoré died in the parish of St. Martin, this State, in the year 1818, and upon an inventory of the property of her estate, taken in the following year, was scheduled u by way of a memorandum,” a land claim for 800 arpents (of land), or 686.55 acres, situated in the old county of Attakapas.
*408That this claim was acquired by him under a Spanish grant, or •order of survey, during the year 1781, prior to her marriage, and it was subsequently and regularly listed by the register and receiver •of the United States Land Office in their report, as land commissioners, to Congress, on 30th of December, 1815, and wasthereafter confirmed to her by act of Congress in 1825.
This claim was not satisfied by survey, or location in place, and no provision was made looking to the satisfaction thereof, until, by act •of Congress passed on June 2, 1838, the surveyor general was •authorized to issue “ to the claimant, or her legal representatives,” of such land claim a certificate of location or land scrip for the number of acres called for, which was locatable on any public lands of the United States, at any land office in the United States.
That the immediate heirs of Euphrosine Boisdoré died in 1857 and 1864, respectively, and two of her grandchildren died in 1836 and 1864, respectively — the third and only grandchild now surviving — and that none of said children and heirs at any time applied for or secured scrip under the act of 1858, or procured anj^ other satisfaction of said land claim.
Nothing further appears to have been done in the premises until, ■during the year 1872, said land claim was adjudicated to one D. J. Wedge at public judicial sale, made in the succession of Euphrosine Boisdoré, in the parish of Lafayette, on the 29th of August.
Claiming thereunder to.be, quoad hoe, the legal representative of said claimant, this adjudicatee applied to the surveyor general for land scrip in satisfaction of said land claim, in pursuance of the provisions of the Act of June 2, 1858, and same was accordingly issued and delivered to him on the 27th of October, 1887.
This scrip was duly certified by the commissioner of the general land office on November 16 of same year, and on the 8th of December following the surveyor general certified it and endorsed thereon that “ by reason of the evidence on file in my (his) office, Daniel J. Wedge is the legal representative of the confirmee, and, as such, is entitled to locate the within certificate.”
On the 12th of December following,jjWedge assigned the land scrip thus endorsed to the defendant, Bradford, and for which he obtained patents to the lands in suit on the 27th of October, 1888.
That those patents substantially recite that they are in full satisfaction of the unsatisfied claim of Euphrosine Boisdoré, and of the *409land scrip issued in satisfaction thereof, in pursuance of the act of Congress of date June 2, 1858, and that they evidence the title of the defendant, Bradford, assignee of D. J. Wedge, representative of Euphrosine Boisdoré, deceased.
We have premised this much of the undisputed facts of this case, ■so that the demands of the plaintiffs, and the exceptions and answer of the defendant might appear more striking and distinct.
Plaintiffs representing themselves to be the lineal descendants ofEuphrosine Boisdoré — about twenty-five in number, and for the greater part residing in parishes of this State, in the vicinity of Lafayette parish — came into the Civil District Court of the parish of Orleans, upon demands against Bradford alone, not making Wedge a party, and averring that they never applied for nor received certificates of location in satisfaction of the land "claim of their ancestrix, Euphrosine Boisdoré, but remaining in ignorance of their rights until within the year last • past (1889) they sought the advice of counsel, and instituted this suit.
In their petition they make the following averments and representations, viz.:
“ That for the reasons heretofore stated, the heirs of Euphrosine Boisdoré accepted her succession; and because she did not die and was not domiciled in Lafayette parish * * the said parish court was without jurisdiction to open her succession, and that all proceedings in said court in that beh'alf, and all orders therein made, are and were absolutely moll and void; and that the sale made by the said sheriff to said Wedge thereunder was not preceded by the formalities prescribed by law.” (Italics ours.)
Further, “that said proceedings were absolutely null and void, and that the absolute nullity of said proceedings was (and is) patent upon the face thereof, and that the defendant, Bradford, was bound to take notice of (the) petitioners'1 rights in the premises, and was bound to take notice of the nullity of said pretended probate proceedings in said parish court, so, as aforesaid, patent on the face thereof, and of the total lack of jurisdiction in said court in the matter of said succession.” (Italics ours.)
On the foregoing theory and averments plaintiffs allege that they have a right “ to claim the benefit of said certificates * * * and to be decreed the joint owners of the land located therewith.”
*410The foregoing are supplemented by the following averments,, viz.:
“ That, notwithstanding the nullity of said probate proceedings-.
* * * and the sale made thereunder, they had the right to-hold said Wedge as their negotiorum gestor, and to claim said scrip-so obtained by him; and they have the right to hold said Bradford as such negotiorum gestor, and to claim the lands located by him with-said scrip.”
Upon these averments plaintiffs pray “that there be judgment-in (their) favor, declaring that said proceedings in the parish court, of the parish of Lafayette, pretending to open the succession of Euphrosine Boisdoré, are absolutely null a,nd void for want of jurisdiction in said court in the premises; and that all orders therein made, and. thereunder the sale of said land claim to said Wedge, are and were■■ absolutely null and void and without effect to vest any title whatever in him; and that the defendants took said scrip with full knowledge of the nullity of said proceedings, and that he acquired no title thereto-by an assignment thereof to him by said Wedge,” etc.
To this petition defendant tendered an exception to the effect that plaintiffs’ averments were bad for duplicity and inconsistency, and, ruled them for cause why they should not be compelled to elect whether they would pursue their allegations ex delicto in disaffirmance of said probate proceedings, or those ex contractu in affirmanceof them.
This exception having been overruled and a bill of exception thereto reserved, defendant filed an answer in which he plead the prescription of one (1), five (5) and ten (10) years and the general issue, supplemented by the following special defences, viz.:
That the land claim of Euphrosine Boisdoré was of little value at the date of the probate proceedings in 1872, and for many years thereafter, and that the plaintiffs and their authors “ have been guilty of such laches and gross neglect of said claim that they have-no just right thereto, and have no right to speculate upon (such)laches and negligence, and avail themselves of money and labor expended by others,” and to recover property to the acquisition of which they have contributed nothing.
He further represents that had the plaintiffs been mindful of their supposed rights, they could at any time between August, 1872, when, said land claim was adjudicated to Wedge, and the 27th of October., *4111887, when the surveyor general issued land scrip therefor, have appeared and set up claim thereto, as the legal representatives of Euphrosine Boisdoré, and contested Wedge’s right thereto before the officers of the Interior Department- of the United States government — same being, at that time, a matter of which such department had undoubted jurisdiction.
That having failed to take timely and proper steps, in that regard, antecedent to the issuance of patents to him, predicated upon the scrip he surrendered, this inquiry can not be gone into now, and he be deprived of the property, his title to which is evidenced by such patents.
Accepting plaintiffs’ theory of the case, the judge a quo rendered judgment in their favor in conformity to their prayer, and the defendant has appealed.
I.
The defendant’s exception is suggestive of some embarrassment in the discussion and decision of this case, of which we consider it important that it be relieved preliminarily.
We take it to be clear and undoubted that this is a petitory action of ordinary form, in which it became necessary for the plaintiffs to to setup the absolute nullity of the probate sale to Wedge, of the Boisdoré land claim in 1872, and the consequences flowing therefrom, in order to remove an apparent obstacle to their recovery of the property from Bradford, as Wedge’s assignee of the land scrip, which he gave in exchange for patents.
This is not, in any sense, an action of nullity or rescission, seeking the help of a judicial decree revoking an illegal sale. Such sale and proceedings are only collaterally drawn in question, and plaintiffs’ full reliance is placed upon the Boisdoré succession records, to exhibit and prove the want of jurisdiction in the probate court of Lafayette parish to grant the order' of sale, and the consequent absolute nullity of Wedge’s title to the land claim.
The difficulty suggested by defendant’s exception is that, while adhering to their charges of absolute nullity, plaintiffs’ contention is that they had “ a right to hold said Wedge as their negotiorum gestor and claim said scrip,” and that “ they have the right to hold said Bradford as such negotiorum, gestor, and to claim the lands located by him with such scrip ” — thus placing themselves in the position of asking this court to ñnd and decree the nullity of a judicial sale, and *412in the same judgment to decree them entitled to its avails; asking us to declare Wedge to have been their negotiorum gestor throughout the whole course of his negotiations with the officers of the land department in securing scrip in settlement of the Boisdoré land claim; and at the same time to declare that the defendant, likewise, became their negotiorum gestor in obtaing the scrip from Wedge, and that he acted as such in obtaining patents in his own name, in the face of allegation and proof that their alleged negotiorum gestor, Wedge, had made an assignment of scrip standing in his name to the defendant Bradford for a consideration.
This embarrassment is increased when the fact is taken into consideration that Wedge has not been made a party to this litigation; that no judgment is asked requesting the revocation of the acts and contracts of these two negotiorum gestores; and that this suit was brought and decided in a jurisdiction wholly different from that of Wedge’s domicile, as well as that of the succession of Euphrosine Boisdoré, whether in St. Martin or Lafayette parish.
These various positions seem to us to be altogether incompatible with each other, but, as the district judge left them undisturbed, and preferring to try the case as a unit, we will simply adopt the course he pursued, and treat the issues in detail as they occur, chronologically.
II.
Addressing ourselves to the questions appertaining to the nullity ■of the Lafayette probate sale in 1872, we have examined the tran•script, and reproduce therefrom the following summarized statement •of facts, viz.:
The petition of the public administrator of the parish of Lafayette •avers “ that Euphrosine Boisdoré departed this life in said parish (of Lafayette) many years since, leaving some property, consisting of an old deferred private claim (for) lands against the government of the United States, as shown by the reports of the register and receiver ■etc.;” and it further avers] “that said property should be inventoried, appraised and sold according to law;” and thereupon said administrator prayed for an order of court directing and requiring •“ that the property be sold according to law to pay debts,” etc.
The judge of the parish court, exercising probate jurisdiction, entered up an order directing that said public administrator “after ten days’ notice, if there is no opposition, take charge of said estate *413and administer it according to law.” He further ordered “that after legal delays and advertisement, the property appertaining to the estate be sold for the purpose of paying debts and settling the succession.”
Subsequently, and in due form of law, an inventory was taken of said property, and same was duly advertised for sale, and adjudicated to D. J. Wedge for cash, at the full amount of its appraised value, and a process verbal was duly executed and properly filed in the clerk’s office.
The evidence of the Boisdoré land claim physically and actually passed into the possession and under the control of the adjudicatee, at the price of $40, the valuation fixed in the inventory by two sworn appraisers, and which amount is neither alleged or shown to have been an undervaluation thereof.
These are the facts exhibited on the face of the Boisdoré mortuaria in Lafayette parish, upon which we are requested to maintain and decree the absolute nullity of Wedge’s title, in this collateral action.
Not content with this showing, however, the plaintiffs introduced as their witness the present clerk of the court of the parish of St. Martin, who, in the course of his testimony, made the following statements, viz.:
“Q,. Have you made search for the record of the succession of Euphrosine Boisdoré ?
“A. Yes, sir.
“ Q,. Did you find the record of the succession of Euphrosine Boisdoré amongst the records of your court?
“A. I find what I have of the succession of Francois Grevemberg, and nothing entered in the name of Euphrosine Boisdoré in the records of my office." (Italics ours.)
Upon further interrogation, and having his memory refreshed by the exhibition to him of some loose papers, fragmentary in character, he said that upon a very careful search amongst the archives of his office, he found what appeared to be a proees verbal of an inventory and a marriage contract, and added: “but nothing more having reference to the estate of Euphrosine Boisdoré, except the file I hold here, marked No. 316, Estate of Widow Francois Grevemburg, 1819.”
It was upon this inventory that the memorandum entry of the Euphrosine Boisdoré land claim appears to have been entered as above stated.
*414In addition to the. foregoing, there are a few parol statements made to the effect that Euphrosine Boisdoré lived and died in the parish of St. Martin; but amongst the oldest members of the family who were interrogated as witnesses, there was an old lady of seventy-eight (78) years of age, who stated that she once saw Euphrosine Boisdoré, who was her grandmother, and that she died soon afterward. She must have been but a little girl then, as she must have been born in 1812, and was, consequently, but six (6) years of age at the date of her grandmother’s death in the year 1818..
This circumstance is cited for the purpose of illustrating how desultory the proof is on this score:
Of the testimony it may be fairly said that it leads to the inference of Euphrosine Boisdoré having resided and died in the parish of St. Martin, but it does not prove it fully,, nor does it clearly establish the fact that an actual administration of her estate was ever commenced in that parish, much less does it prove the commencement and termination thereof in that parish, by an acceptance by the heirs of the deceased or otherwise.
It is a noteworthy fact that in the plaintiff’s original petition no mention is made of the residence of any one of the twenty-two (22) heirs of Euphrosine Boisdoré who instituted this suit, and it was only in response to an exception of the defendant that plaintiffs filed a supplemental petition setting forth their various places of present residence — further illustratinghow obscure and scarce are the facts on which plaintiffs place reliance for the overthrow of the jurisdiction of the court of Lafayette parish in 1872; even if it be conceded to be perfectly competent evidence in such a proceeding as this.
Accepting the situation of affairs to have been as above outlined, and what was the exact status of the jurisdiction of the parish court of Lafayette parish, in 1872, in respect to the succession of Euphrosine Boisdoré?
It appears from an authoritative publication of the statutes and resolves of the legislative session of the General Assembly of this State; for the year 1823, that an act was passed thereat creating “ a new parish in the county of Attakapas to be called the parish of Lafayette,” section one of which declares “ that the parish of St. Martin is, and shall be by the present act, divided, and a new parish formed out of the western part of the said parish, which shall be called and known by the name of the parish of Lafayette.1’ (Italics are ours.)
*415Amongst other things needful for the complete and perfect organization of the new parish, the act provided for the election of ■certain officers, the establishment of a court house, and for the administration of justice therein, so as to make it a complete and perfect political entity in all respects. Adams vs. Forsyth, 44 An. 140.
In pursuance of this theory, the act in its 9th section declares that, as- soon as the said parish of Lafayette shall be established * * * it shall be the duty of the clerk of the court of the parish of St. Martin to transmit to the clerk of the court of the parish of Lafayette all the papers, documents, and other judicial proceedings zmftnished, which may be in his office, and which from the residence of the defendant, and the situation of the parties, belong to the parish ■created by this act.”
It is evident that from a fair and reasonable interpretation of this •section of the act, that unfinished and incompleted mortuary proceedings were contemplated by the term “ other judicial proceedings ■unfinished;” and it seems quite clearthatsuch unfinished.andincomplete mortuary proceedings in the court of St. Martin, as those in which persons who were domiciled in the new parish might have an interest, were contemplated by the phrase “ from the situation of the parties, belong to tlie parish created by this act.” (Italics ours.)
Reading the petition of the public administrator of the parish of Lafayette in the light of this statute, his declaration “ that Euphrosine Boisdoré departed this life in said parish (of Lafayette) many years ago,” seems quite suggestive of that court having jurisdiction of her succession; and when we take into consideration the orders of the judge, made on the faith of that declaration, directing the public administrator to “ take charge of said succession and administer it according to law,” that suggestion becomes convincing proof, and gives substantial support to his further order directing the sale of the land claim “for the purpose of paying debts,” etc.
That upon this state of the then existing law, and in view of the status of the succession of Euphrosine Boisdoré at that time, the probate judge of the parish of Lafayette had authority to grant that order of sale, in the exercise of jurisdiction his court possessed over said succession, is a conclusive presumption of law, so far as this case is concerned, we can not doubt, nor can it be successfully denied.
The Legislature of 1823 wasfully competent to deal with the ques*416tion in hand, and no one doubts its constitutional authority to thus alter and change the jurisdiction of courts, so as to transfer “judicial proceedings unfinished,” into the courts of the territory in which the litigants were to reside thereafter, and which, “from the situation of' the parties, belongs to the parish thus created.”
This identical question arose and was decided in the case of Beale vs. Waldon, 11 R. 68, the controversy being whether the probate court of the parish of Jefferson had jurisdiction to order a sale of property therein situated at the time, though previously forming a. part of the territory of the parish of Orleans, from which the parish of Jefferson had been taken, and wherein the succession of the deceased had been opened, and, upon the authority of two previous decisions, Palouette vs. Palouette, 2 La. 270, and Forestall vs. Forestall, 4 La. 214, and the court said:
“The succession of Thomas Beale, senior, was opened, in a legal sense, by his death, which took place in the parish of Orleans before its division. If the court of probates had already taken cognizance before the parish of Jefferson was cut off, its jurisdiction was not divested by the separation.”
That case would appear to be conclusively in favor of the plaintiffs-if it be conceded that Euphrosine Boisdoré’s succession was once under administration in the parish of St. Martin antecedent to 1823;, and, indeed, it would be, but for the fact that is stated by the court that the act of February, 1825, creating the parish of Jefferson, does-not contain any “ provision relating to a transfer of causes pending in the courts of the parish of Orleans to those of the new parish, nor relative to administration of successions already opened before the separation of the two parishes.”
But, as we have already seen that the act creating the parish of Lafayette does contain such provisions, the supposed partial administration of the succession of Euphrosine Boisdoré in -the parish of St. Martin did not prevent the acquisition of jurisdiction by the* probate court of the former, to continue and terminate said administration, but, on the contrary, expressly sanctioned it.
Act 39 of 1871 creating and providing for the organization of the parish of Red River, and the supplemental Act No. 78, of 1873, containing similar provisions to those of the act of 1823 creating the parish of Lafayette, were construed in Hamnest vs. Sprowl, 31 An. 325, and therein the court maintained the jurisdiction of the court of *417the new parish to try and decide a suit to revive a judgment anciently rendered in the parish of Natchitoches, from which a portion of its territory had been taken in its formation' — the court basing its decision on the ground that the statutes referred to “ put the Red river court in the place and stead of the Natchitoches court; vesting it, as regards the judgment, with the jurisdiction of the latter,” considering “the proceeding to revive a judgment, not as anew suit, but simply as a proceeding in the same suit to continue and keep alive a judgment rendered therein, and to furnish proof that it has not been satisfied or extinguished.”
Even so, under the terms of the act creating the parish of Lafayette, was the probate court thereof vested with complete jurisdiction of the unfinished gestión of the Euphrosine Boisdoré succession, who apparently resided in that portion of the territory of the ancient parish of St. Martin which was embraced therein.
The case of Duson vs. Dupré, 32 An. 896, was a petitory action instituted by plaintiff as curator of the succession of LeBlanc, to which the .defendants excepted on the ground that the order of his appointment by the parish court of the parish of St. Landry was a nullity because “Louis LeBlanc having died in the parish of Orleans where he resided, the probate court of St. Landry had no jurisdiction over his succession.” That exception was sustained in the court below, but in this court the judgment was reversed, the court expressing the following view, viz.:
“ Defendants’ position could be maintained if the appointment of the curator was absolutely void, and the nullity apparent on the face of the papers and pleadings. * * * . * * *
“ The late parish court had probate jurisdiction, and was exclusively competent to grant letters of administration in all successions properly opened in that court. Defendants contend that this succession was not properly opened in that court, for the reasons urged in their exceptions. This denial presents a question of fact, that the deceased was not a resident of this parish, etc. * * * These questions can be looked into and adjudicated upon only in a direct action, before the same court,” etc.
That decision is but the reannouncement of what is the settled jurisprudence of this court, and it is perfectly conformable to the views hereinabove expressed.
Evidently, had Duson, curator, made a sale of the property of *418the LeBlanc succession in the parish of St. Landry, and the heirs had contested the validity of the title conferred on the purchaser, who, like the present defendant, was a stranger to the succession, this court, acting on the authorities therein cited, would unquestionably have denied their action and affirmed the validity of the sale.
The principles of law recognized in the cases cited were recognized and applied by the Supreme Court, speaking through Mr. Justice Lamar, in’the recent case of Simmons vs. Saul, 138 U. S. 441.
That was a suit in equity brought in the Circuit Court for the Eastern District of Pennsylvania, by citizens of Louisiana, Mississippi and Texas, claiming to be the legal descendants of Robert Simmons, late a citizen of Louisiana, against H. R. Saul, a citizen of Pennsylvania. Its object was to charge the defendant, as the former owner of a tract of land in Wisconsin, as a trustee for complainants with respect to said ownership and have him account for the value of the lands, their rents and profits, and for loss and damage resulting from the cutting and removal of timber therefrom. The bill represents that Simmons died intestate in the parish of Washington, Louisiana, seized and possessed of an inchoate land claim in the parish of St. Tammany, for 640 acres, founded uponthe purchase of a settlement right which was confirmed by the Act of Congress of March 3, 1813, but remained unlocated until subsequent to the passage of the Act of Congress of June 2, 1858 — the identical act under which the Boisdoré land claim, of identically similar character, was located.
It further represents that precisely similar probate proceedings were inaugurated in the parish of Washington, whereby said land claim was adjudicated in the year 1872 at a public judicial sale, for the alleged purpose of paying debts of the succession, the price paid being $30 in cash, which was consumed in the payment of costs.
That ther'eafter said purchaser presented this land claim thus acquired, acting as the legal representative of Simmors, to the surveyor general for certificates of location, and same were issued and duly approved by the commissioner of the general land office, and delivered to him; and thereafter he located them upon the lands in controversy, situated in Wisconsin, for which patents regularly issued “ in the name of Robert M. Simmons, or his legal representatives.”
*419Those lands were subsequently acquired by mesne conveyances, from said adjudicatee by the defendant.
To the averment of nullity of all of said probate proceedings and sale, had in and entertained by the parish court of Washington parish for want of jurisdiction, the defendant demurred on the ground that the relief demanded “ is barred by the judgment or decree of a court of competent jurisdiction, rendered in proceedings regular on their face, and which have not been attacked by any proceeding in that court, or in any appellate court.”
The court below sustained this demurrer and dismissed the complainants’ bill, and the latter appealed.
Thus paraphrased, the Simmons case appears to be an exactly parallel case to the instant one — excepting the solitary question of the decedent’s disputed place of domicil and death.
First reciting the provisions of the various articles of our Oivil Code and Code of Practice applicable to the administration of small successions, the Supreme Court said:
“ The general principles of probate jurisdiction and practice, as settled by a long series of decisions in State courts and in the courts of the United States, are.applicable to the powers and proceedings of the parish courts of Louisiana, and have been recognized and enforced by the Supreme Court of that State. They, also, show that under the averments of the bill the parish court of Washington parish had jurisdiction of the succession of Robert Simmons.
t£ The succession had been open for over forty years, and no one had claimed it; nor did any of the complainants, as heirs, accept it expressly, in writing or by judicial proceeding; nor tacitly, by doing any act which necessarily supposed their intention to accept. It was properly adjudicated to be vacant, and was administered as SUCtl ^**********
“The petition, in reciting that Robert M. Simmons departed this life in said parish many years since * * * leaving some property, consisting of an old, deferred, unlocated, private land claim * * * set forth the necessary jurisdictional facts to warrant the court in proceeding to administer the estate.”
On this statement of fact, and those conclusions of law, the court said:
“ It is our opinion that the parish court of Washington parish had *420a clear and unquestionable jurisdiction of the intestate estate or succession of Robert M. Simmons, and affirmed the judgment.”
As authority for that opinion the court cited and relied upon several preceding and pertinent decisions of that tribunal, and notably that of Comstock vs. Crawford, 3 Wall. 396, a case involving the validity of an administrator’s sale in Wisconsin, of the authority of the court to order which, they said:
“ It is well settled that when the jurisdiction of a court of limited and special authority appears upon the face of its proceedings, its action can not be collaterally attacked for mere error or irregularity. The jurisdiction appearing the same presumption of law arises that it was rightly exercised as prevails with reference to the action of a court of superior and general authority.”
Also upon McNite vs. Turner, 16 Wall. 352, a like ease, in which they said:
“Jurisdiction is authority to hear and determine. It is an axiomatic proposition that where jurisdiction has attached, whatever occurs or may subsequently occur in its exercise, the proceeding, being coramjudice, can be impeached collaterally only for fraud. In all other respects it is as conclusive as if it were irreversible in a proceeding for error.”
Also Grignon’s Lessee vs. Astor, 2 How. 319. Their review of authorities on this question is concluded by a reference to the case of Lalanne’s Heirs vs. Morian, 13 La. 433, cited infra; also Pintard vs. Deyris, 3 New Series, 32; Beale vs. Waldon, 11 R. 67 and Sizemore vs. Wedge, 20 An. 124, and various other like cases, but particularly emphasizing the case of Dusonvs. Dupré, as “ a case of great importance in this connection,” quoting with approval the paragraph we have cited above.
This case is referred to as illustrating the fact that the courts of other States have, as well as the Supreme Oourt of the United States accepted the decisions and jurisprudence of this court, in reference to the effect of decrees and orders made and granted by the inferior courts of this State, in successions under their control; and, maintaining their jurisdiction as appearing on the face of the record, have upheld titles of purchasers thereunder as valid and legal — and in cases precisely similar to this one.
The case of Weeks vs. Railway Company, 47 N. W. Reporter, 737, presents a case quite similar to this, in which a land claim in favor* *421of a certain deceased citizen of the parish of St. Tammany was involved ; the land scrip issued in exchange for which having been located on lands situated in the State of Michigan, and the plaintiffs setting up the identical claim the plaintiffs do here, the defendant claiming title by mesne conveyances founded previously, upon similar probate proceedings and sale of the land claim in the parish of St. Tammany, as those had in Lafayette. But all the mention that is made of the proceedings in, or the jurisdiction of the probate court of St. Tammany parish is “ that the complaint sets out sufficient to show that said court had no jurisdiction of said estate of said deceased and that the whole proceedings were a fraud upon the rights of the plaintiffs.” But none of the facts are stated.
Of course, on that hypothesis judgment went in favor of plaintiffs.
Walker vs. Daly, 49 Northwestern Rep. 812, is quite a similar ease, arising upon a similar state of facts and proceedings in the parish of St. Tammany, Louisiana, with the material distinction that it is alleged therein that the land claim was not the property of the person whose succession was administered.
Of course that was quite sufficient to justify a judgment for plaintiff.
The case of Hardy vs. Hardin, 4 Sawyer, 536, practically rests upon the declaration of the court that a prefect under the Mexican government in California had no jurisdiction over the estates of deceased persons, or authority to appoint an administrator, and that the confirmation of a land grant inured to the benefit of the confirmers.
But, however pertinent those eases may be to the case in hand, they must yield to the paramount authority of Simmons vs. Saul and the established jurisprudence of this court.
III.
Having ascertained that the probate court of the parish of Lafayette in 1872 — and it is not doubted and can not be disputed that parish courts had unlimited jurisdiction under article eighty-seven (87) of the Constitution of 1868, in all succession and probate mat» ters — had apparent jurisdiction of the succession of Euphrosine Boisdoré, what is the effect that must be given to the order of sale thereon granted by the judge, in respect to the title of Wedge as adjudicatee of the Boisdore land claim? The authorities are uniform *422and our own jurisprudence is consistent and emphatic to the effect that such a decree must stand, and is entitled to the respect and observance of all those whose interests may be affected by it until same is set aside in the due course of law.
The sanctity and authenticity of judicial sales founded upon orders •of competent courts is so clearly defined and the principle involved so well stated in Lalanne’s Heirs vs. Morian, 13 La. 431, we will •quote it as concisely announcing our views:
“ We place our decision,” say the court, “on the broad ground that sales directed and authorized by courts of justice are judicial sales to all intents and purposes,” and in treating of their effect they further say: “ the necessity and wisdom of such a rule of property has long been felt and acknowledged in the most important States of the Union, and none is better settled by the decisions of their courts.
“They all maintain that a purchaser under a decree of the orphans’ court is bound to look to the jurisdiction, but the matters within that jurisdiction can not be disputed. That the decree of the courtis to be received as conclusive evidence, not to be impeached from within, and, like all other acts of the highest judicial authority, impeachable only from without; and that a judgment, decree, sentence, or order passed by a competent jurisdiction, which creates or changes a title, or any interest in an estate, is not only final as to the parties themselves, and all claiming under them, but furnishes •conclusive evidence to all mankind that the right or interest belongs to the party to whom the court adjudged it.
In many different forms of phraseology this principle has been, in many subsequent decisions, announced, but in none has it been more correctly or forcibly expressed.
In Sizemore vs. Wedge, 20 An. 124 — a very similar suit — the court expressed itself thus:
“The purchaser at a probate sale, which is a judicial sale, is not bound to look beyond the decree recognizing its necessity. The jurisdiction of the court is an essential inquiry, but the truth of the record concerning matters within its jurisdiction can not be disputed.”
In Woods vs. Lee, 21 An. 505; Webb vs. Keller, 39 An. 55; Linman vs. Higgins, 40 An. 764, and in many other cases, this court has consistently and rigorously adhered to that principle.
*423It was recently applied by us in a very similar case, Gale vs. O’Connor, 43 An. 717, and same was repeated in Succession of Thize, 44 An.-, citing many previous caies; and amongst others the cases of Dumestre’s succession, 40 An. 57, and Succession of Lehman, 41 An. 987, were quoted with approval.
This doctrine is likewise cited and relied upon in Simmons vs. Saul us the epitome of Louisiana jurisprudence on this question.
On reason and authority we are of opinion that the ease is with the defendant; that on the face of the record and mortuaria of the parish of Lafayette the parish court of ihat parish in 1872 had probate jurisdiction of the unfinished gestión of the succession of Euphrosine Boisdoré; that the order of that court directing a sale of property of that succession to pay debts is prima facie valid and jurisdictional; that, the sale thereunder conveyed a fee simple tibie to the purchaser; and that said proceedings and sale must stand until, in some direct proceeding in the courts of the parish of Lafayette, the recitáis thereof are proven untrue, and annulled and set aside.
Entertaining this view we must reverse the judgment appealed from.
It is therefore ordered, adjudged and decreed that the judgment and decree pronounced by the court a quo be and the same is annulled and reversed; and it is further ordered and decreed that the deriiands of the plaintiffs be rejected at their costs in both courts— their rights being reserved in a different form of action in a competent court.
Rehearing refused.